 1
 2                                                                  JS-6
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   WILLIE CLARENCE SHERMAN,                          )      CASE NO. CV 19-8038-PJW
                                                       )
11                         Petitioner,                 )
                                                       )      J U D G M E N T
12                  v.                                 )
                                                       )
13   RALPH DIAZ, SECRETARY, CDCR,                      )
                                                       )
14                         Respondent.                 )
                                                       )
15
16          Pursuant to the Memorandum Opinion and Order filed herewith,
17          IT IS ADJUDGED that the Petition is denied and this action is
18   dismissed with prejudice.
19
            DATED: March 30, 2020
20
21
22
23                                                PATRICK J.
                                                          J WALSH
                                                  UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28   S:\PJW\Cases-State Habeas\SHERMAN, W 8038\Judgment.wpd
